Citation Nr: 9931607	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for a lumbar 
spine disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied a disability rating 
in excess of 10 percent for the veteran's service-connected 
lumbar spine disability. 


FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
productive of severe limitation of range of motion.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 40 percent 
for the veteran's service-connected lumbar spine disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (formerly the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: service medical records 
(SMRs); VA examination reports, radiology reports and 
clinical records; private medical records; and the veteran's 
written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

The veteran was initially granted service connection for a 
lumbar spine disability pursuant to a June 1969 rating 
decision, which also awarded the veteran a 10 percent 
disability rating.  This 10 percent disability rating 
remained in effect ever since.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999)

A May 1998 VA examination report recounted the veteran's 
history of injuring his back during service, and re-injury 
after service on at least two separate occasions during the 
early 1970s.  The examiner explained that the veteran was 
referred for examination to evaluate the worsening of the 
veteran's service-connected disability, and in doing so, 
differentiate such worsening from the residuals of injuries 
sustained after service.  Upon examination, it was noted that 
the veteran undressed fairly slowly but without assistance, 
and got up on the examination table slowly but without 
assistance.  There was no evidence of gross paraspinous 
muscle spasm.  Range of motion was as follows: forward 
flexion was to 15 degrees with out pain, and another 20 
degrees with pain; right tilt was to 20 degrees; left tilt 
was to 25 degrees; and backward extension was to 5 degrees.  
He was able to squat halfway down, rise up on the balls of 
his feet, and roll back on his heels.  Lower extremity 
strength was 4/5, deep tendon reflexes of the knee and ankles 
was 0 to 1+ bilaterally, ankle strength and great toe 
strength were normal, and there was no elicitation of pain 
upon extension or flexion of the ankles or great toes.  Toes 
were downgrading, and bilateral straight leg raising was 
negative.  There was no evidence of pain elicited with full 
extension of the leg past 90 degrees, although the patient 
did appear to be guarding somewhat as if he was expecting 
pain to begin.  The examiner reported that he reviewed a 1997 
magnetic resonance imaging scan (MRI) that revealed evidence 
of lumbar spondylosis with spinal stenosis from L3 to L5 and 
disc bulging, but no acute herniation.  In the clinical 
impression section of his report, the examiner stated that he 
unable differentiate between the service-connected injury 
that the veteran incurred in 1967, and the nonservice-
connected back injuries he sustained in 1972 and 1974.  The 
clinical impression concluded by that that the veteran 
suffered from "[c]hronic low back pain believed secondary to 
multiple injuries sustained between 1967 and 1974."  

The veteran's lumbar spine disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides the 
guidelines for rating limitation of motion of the lumbar 
spine, as follows: a 40 percent rating is for assignment when 
limitation of motion is severe; a 20 percent disability 
rating is assignable for moderate limitation of motion; and a 
10 percent disability rating is for assignment when there is 
slight limitation of motion.

The RO's June 1998 rating decision continued the veteran's 10 
percent disability rating on the basis that his service-
connected lumbar spine disability was responsible for only 
slight limitation of motion, while any additional limitation 
of motion, or other symptomatology, had been caused by post-
service, nonservice-connected injuries to the lumbar spine.  
The Board observes, however, that the evidence of record does 
not support this finding.  The SMRs show that the veteran 
sustained a significant injury to his lumbar spine, which was 
observed at that time to have caused a straightening of the 
lordotic curve, limitation of flexion, and radiation of pain 
into the buttocks and the legs.  The significance of this 
injury is further indicated by the fact that he was service-
connected for a lumbar spine disability within one year of 
separation from service, demonstrating that his service-
incurred injuries were not acute and transitory or resolving; 
indeed, they persisted.  The record does reveal that the 
veteran sustained injuries to his lumbar spine after service 
in the 1970s, as well as numerous VA and private medical 
records detailing the nature, severity, and treatment of his 
lumbar spine disability through the May 1998 VA examination, 
which has already been summarized herein.  The purpose of the 
May 1998 VA examination was to provide guidance for the RO in 
determining what portion of the veteran's current lumbar 
spine disability is attributable to his service-connected 
injury, as opposed to his post-service injuries.  The VA 
examiner clearly stated that he was unable to differentiate 
between the symptomatology caused by the veteran's service-
connected injury versus his post-service injuries.  As such, 
the Board finds that this matter falls squarely within in the 
purview of the reasonable doubt doctrine outlined in 
38 C.F.R. § 3.102 (1999), which provides that, in pertinent 
part, when "a reasonable doubt arises regarding ... the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the veteran."  Thus, as the Board finds 
that reasonable doubt exists with regard to the extent of 
additional disability to the lumbar spine subsequent to 
service, and that the veteran's range of motion measurements 
are indicative of severe limitation motion, the Board 
concludes that a 40 percent disability rating is warranted.  
On this latter point, the Board notes that, while the veteran 
was able to forward flex his lumbar spine to 35 degrees upon 
the May 1998 VA examination summarized above, he could not 
bend more than 15 degrees without pain, and his extension 
backward was only to 5 degrees.  With consideration of 
38 C.F.R. §§ 4.40, 4.45 and Deluca v. Brown, 8 Vet. App. 202, 
207-208 (1995), which recognizes that symptoms such as pain 
can result in further limitation of function, the Board finds 
that the degree of limitation of motion that has been 
demonstrated is severe.

Although 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999) is 
also applicable because it relates to symptoms associated 
with lumbosacral strain, since the maximum disability rating 
available under this regulation is also 40 percent, it does 
not provide a basis for assigning a higher disability rating. 

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief, is 
rated 60 percent.  Severe intervertebral disc syndrome, with 
recurring attacks and with intermittent relief, is rated 40 
percent.  38 C.F.R. § 4.71a Code 5293.  As the veteran is not 
service-connected for degenerative disc disease, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999) is not for application.  
Even with such consideration, recent medical evidence shows 
few abnormal neurological findings appropriate to the site of 
lumbar disc disease.  Medical records show no more than 
severe lumbar intervertebral disc syndrome, and such may be 
rated no more than 40 percent under Code 5293. 

The Board has also considered Diagnostic Code 5289, which is 
used for rating ankylosis of the lumbar spine.  Under this 
regulation, a 50 percent disability rating is for application 
when there is unfavorable ankylosis, while a 40 percent 
disability rating is applicable for favorable ankylosis.  
However, as there is no medical evidence showing that the 
veteran has any ankylosis, the assignment of a disability 
rating under this regulation would be inappropriate.  

As noted above, in reaching this decision, the Board 
acknowledges that where functional loss is alleged due to 
pain on motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered in addition to the schedular criteria.  
DeLuca, supra.  Although there is objective evidence of 
painful movement, the 40 percent rating takes such into 
account.  Indeed, it is only with consideration of the 
painful motion that the Board is able to conclude that the 
veteran's low back disability is manifested by severe 
limitation of motion of the lumbar spine.  There is no 
objective medical evidence of pain, weakness, or other 
symptoms or signs that causes further limitation of motion of 
the lumbar spine to a degree that approximates ankylosis.   

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no showing by the veteran that his service-connected 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent disability rating for a lumbar spine disability 
is granted, subject to the laws and regulations governing 
monetary awards.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

